           Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 1 of 35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 GLADYS JOSEPH,                                          Civil Action File No:
  Plaintiff
     v.                                                     _____________

 DITECH FINANCIAL, LLC,
  Defendant                                         JURY TRIAL DEMANDED

                                     COMPLAINT

     COMES NOW Plaintiff GLADYS JOSEPH, by and through undersigned counsel,

and presents to this Honorable Court this Complaint, and in support thereof presents

the following:


                                       PARTIES

1.        Plaintiff, Gladys Joseph, is a natural person who resides in Gwinnett County,

          Georgia.

2.        Plaintiff is allegedly obligated to pay a consumer debt and is, therefore, a

          “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

3.        Defendant, Ditech Financial, LLC, is a limited liability company formed

          under the laws of the State of Delaware and registered to do business in the

          State of Georgia. Defendant may be served with process via its Georgia
      Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 2 of 35




     registered agent, CT Corporation System, at 289 S Culver St, Lawrenceville,

     GA, 30046-4805, in Gwinnett County.

4.   Defendant uses interstate commerce and/or mail in its business. Defendant

     also regularly collects, or attempts to collect, directly or indirectly, debts owed

     or due, or asserted to be owed or due, to a third party, and was engaged in

     such attempts in connection with the allegations of this case. Defendant is,

     therefore, a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).


                        JURISDICTION AND VENUE

5.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this action arises

     under the Dodd-Frank Wall Street Reform and Consumer Protection Act

     (DFA), the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601, et seq., the

     Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601, et

     seq., and the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

     1692, et seq.

6.   This action is specifically filed to enforce regulations promulgated by the

     Consumer Financial Protection Bureau (“CFPB”) that became effective on

     January 10, 2014, specifically, 12 C.F.R. §§ 1024.35, et seq., of Regulation

     X.



                                          2
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 3 of 35




7.    Plaintiff alleges as follows upon personal knowledge as to Plaintiff and

      Plaintiff’s own acts and experiences, and, as to all other matters, upon

      information and belief, including investigation conducted by Plaintiff’s

      attorneys.

8.    This Court has original jurisdiction over Plaintiff’s RESPA, TILA, Regulation

      X, and FDCPA claims pursuant to 28 U.S.C. § 1331.

9.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 on

      Plaintiff’s state law claims.

10.   Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District of

      Georgia because a substantial part of the events or omissions giving rise to the

      claims occurred in this district. Pursuant to LR 3.1B(3), N.D.Ga., venue is

      proper in the Atlanta Division because the conduct complained of herein

      occurred in Gwinnett County, which is in the Atlanta Division, and Defendant

      maintains its agents for service of process in Gwinnett County, which is in the

      Atlanta Division.




                                          3
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 4 of 35




                           ALLEGATIONS OF FACT

                              Ms. Joseph’s Mortgage

11.   On or about June 23, 2006, Ms. Joseph obtained a residential mortgage loan

      (“the Loan”) from Bank of America, N.A.

12.   On September 1, 2013, servicing of the Loan was transferred to Defendant

      Ditech (then known as Green Tree Servicing LLC).

13.   Ms. Joseph was a party to an active Chapter 13 bankruptcy (Case No. 10-

      63660, Bankr. N.D.Ga.) at the time servicing of the Loan was transferred to

      Ditech.

14.   The Loan was in default at the time servicing of the Loan was transferred to

      Ditech.

15.   Ditech is the current servicer of the Loan.

16.   The Loan was a federally-related mortgage loan, and is subject to the Real

      Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605.

            Defendant’s Default Notice and Threatened Foreclosure

17.   On February 9, 2017, Defendant sent Ms. Joseph a notice of default (the

      “February 9 Notice”)




                                         4
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 5 of 35




18.   The February 9 Notice alleged that the Loan was past due in the amount of

      $7,938.19, including four monthly payments totaling $5,785.24, a corporate

      advance balance of $45.00, and an escrow advance balance of $2,309.54.

19.   On February 23, 2018, Defendant, via its attorneys at the law firm of Aldridge

      Pite, LLP, sent Ms. Joseph a Notice of Pending Foreclosure Sale (the

      “Foreclosure Notice”).

20.   The Foreclosure Notice informed Ms. Joseph that a Notice of Sale Under

      Power had been published in the legal newspaper for Gwinnett County, and

      that her home was set to be foreclosed upon and sold at the Gwinnett County

      Courthouse on April 3, 2018.

21.   On or around February 22, 2018, Defendant informed Ms. Joseph’s counsel

      that Defendant’s records showed her to be five months past due.

22.   Defendant demanded $7,531 to bring Ms. Joseph’s account current.

23.   Ms. Joseph’s counsel reviewed Defendant’s life of loan history, and

      discovered that Ms. Joseph was, at most, three months past due, not five, and

      that Defendant had made a number of errors in servicing the Loan, including

      (but not limited to):




                                         5
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 6 of 35




         a. Failure to timely credit payments, in violation of 12 C.F.R. §

            1026.36(c); and

         b. False reporting of the account to credit bureaus, in violation of the Fair

            Credit Reporting Act and the FDCPA; and

         c. Misapplication of funds.

24.   In addition, after reviewing the life of loan history, Ms. Joseph’s counsel

      concluded that it was likely that a forensic examination of the history would

      reveal additional violations.

25.   Ms. Joseph’s counsel contacted Defendant in an attempt to stop the pending

      foreclosure and resolve the matter.

                                 April 3 Settlement
26.   On April 3, 2018, the parties settled the claims regarding the foreclosure and

      servicing of the mortgage (the “April 3 Settlement”) and executed a

      Settlement Agreement to memorialize the deal (the “April 3 Settlement

      Agreement”). A copy of the executed April 3 Settlement Agreement has been

      attached hereto as Exhibit 1.

27.   In the April 3 Settlement Agreement, Defendant agreed to bring the loan bring

      the account “current and due for the April 2018 payment”:


                                            6
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 7 of 35




          D. Account Status as Current. The Parties agree that the
             account is currently past due in the amount of $8,715.73.
             Ditech agrees to accept the February 2018 payment and
             the March 2018 payment and mark both as received on
             the due date. Further, Ditech will bring the account
             current and due for the April 2018 payment. To the
             extent late fees or inspection fees have been assessed to
             the account, they will be waived. Borrower shall be
             responsible for making her May 2018 mortgage payment
             and all future payments due under the Loan.


28.   Ms. Joseph fully complied with her obligations under the April 3 Settlement.

29.   Ms. Joseph paid her mortgage in full and on time every month following the

      April 3 Settlement.

30.   Ms. Joseph paid her April 2018 mortgage payment in full and on time.

31.   Ms. Joseph paid her May 2018 mortgage payment in full and on time.

32.   Ms. Joseph paid her June 2018 mortgage payment in full and on time.

33.   Ms. Joseph paid her July 2018 mortgage payment in full and on time.

34.   Ms. Joseph paid her August 2018 mortgage payment in full and on time.

35.   Ms. Joseph paid her September 2018 mortgage payment in full and on time.

36.   Ms. Joseph paid her October 2018 mortgage payment in full and on time.

37.   Ms. Joseph paid her November 2018 mortgage payment in full and on time.



                                        7
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 8 of 35




                    Defendant’s Breach of April 3 Settlement

38.   On August 1, 2018, in response to a Qualified Written Request from Ms.

      Joseph’s counsel, Defendant sent Ms. Joseph’s counsel an updated life of loan

      history for the Loan.

39.   Ms. Joseph’s counsel obtained the life of loan history to confirm that

      Defendant had honored its obligations April 3 Settlement.

40.   Defendant failed to honor the terms of the April 3 Settlement in a number of

      material respects.

41.   By failing to honor its obligations, Defendant materially breached the April 3

      Settlement Agreement.

                                  Improper Fees
42.   In the April 3 Settlement, Defendant agreed to waive late fees or inspection

      fees assessed to her account.

43.   Despite this agreement, Ms. Joseph’s life of loan history continued to include

      fees assessed before April 3, 2018.

44.   Specifically, Defendant charged, and maintained, the following fees:

         a. $195 for a title report; assessed on March 15, 2018; incurred on

            February 6, 2018


                                         8
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 9 of 35




         b. $135 for inspections, assessed between April 16, 2016, and February 5,

            2018.

45.   Defendant also assessed a number of fees after the April 3 Settlement was

      executed which were incurred prior to the Settlement.

46.   Specifically, Defendant charged, and maintained, the following fees:

         a. $277 for publication of the foreclosure; assessed on June 27, 2018;

            incurred on March 21, 2018

         b. $44.30 for postage (8 charges of $5.42, 4 charges of $0.47); assessed

            on April 5, 2018; incurred between February 17, 2018 and February 26,

            2018.

47.   Ms. Joseph’s May 1, 2018 mortgage statement reported an “advance balance”

      of $374.30, which reflects the title report, inspection fees, and postage listed

      above (the foreclosure publication had not yet been assessed against Ms.

      Joseph’s account).

48.   Ms. Joseph’s August 1, 2018 mortgage statement reported an “advance

      balance” of $651.30, which reflects the previously reported “advance

      balance” of $374.30, plus an additional $277 for the foreclosure publication.




                                          9
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 10 of 35




49.   In a September 12, 2018 response to a Qualified Written Request sent by Ms.

      Joseph, Defendant again confirmed that “the account has an outstanding

      corporate advance balance of $651.30” which resulted from “foreclosure costs

      and inspection fees” which, pursuant to the April 3 Settlement, should not

      have been charged.

50.   Ms. Joseph’s December 1, 2018 billing statement reported an increased

      “advance balance” of $666.30.

51.   According to the terms of the April 3 Settlement, no such fees should have

      been assessed, and Ms. Joseph should have had an advance balance of $0.

52.   In total, Defendant sent at least eight billing statements to Ms. Joseph (May

      2018 through December 2018) which demanded payment of an “advance

      balance” comprised entirely of unauthorized fees and charges.

                             Unjustified Inspections

53.   Given that Ms. Joseph had made all of her mortgage payments in full and on

      time since the April 3 Settlement (which purportedly brought the Loan

      current), Defendant had no legitimate basis to inspect Ms. Joseph’s property.

54.   Despite this fact, Defendant continued to inspect Ms. Joseph’s property and

      to charge fees for those inspections to Ms. Joseph’s loan.



                                        10
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 11 of 35




55.   Defendant assessed inspection fees of $15 to Ms. Joseph’s account for at least

      two inspections—on October 3, 2018 and November 15, 2018.

56.   At least one such inspection is known to Plaintiff to have been conducted on

      April 18, 2018, after the April 3 settlement had been completed.

                            Improper Escrow Balance

57.   On June 7, 2018, Defendant sent Ms. Joseph an Annual Escrow Disclosure

      Statement (the “Escrow Disclosure”).

58.   The Escrow Disclosure alleged that Ms. Joseph’s account had an Escrow

      Shortage of $2,803.72, despite the fact that Defendant had agreed to “bring

      the account current” a mere two months earlier, and Ms. Joseph had paid her

      monthly mortgage payments on time, in full, every month since the

      settlement. A copy of the Escrow Disclosure has been attached hereto as

      Exhibit 2.

59.   The Escrow Disclosure revealed that a substantial portion of the alleged

      shortage resulted from Ms. Joseph being charged for hazard insurance twice

      in 2016—once in May (for $1,481.00) and again in September (for

      $1,018.97).




                                        11
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 12 of 35




60.   On October 2, 2018, in response to a Qualified Written Request, Defendant

      provided descriptions for the insurance payments that revealed that the two

      insurance payments were to two different insurance companies.

61.   Ms. Joseph’s 2014, 2015, and first 2016 payment were made to Allstate

      insurance.

62.   Ms. Joseph’s second 2016, 2017, and 2018 payments were made to Farmers

      Insurance.

63.   Thus, it appears that Ms. Joseph was billed for force-placed hazard insurance

      twice due to Defendant’s decision to change insurance carriers.

64.   Through these two payments, Ms. Joseph was charged a total of $2,499.97 in

      hazard insurance in 2016, more than double what she paid in 2017 ($1,171.20)

      and more than $1,000 more than what she paid in 2015 ($1,481) or 2014

      ($1,437).

65.   The Escrow Disclosure also included a monthly accounting of her escrow

      balance which revealed that Defendant had never brought her escrow account

      current.

66.   In fact, the Escrow Disclosure reports Ms. Joseph’s escrow account as having

      had a negative balance of -$697.46 following her April 2018 payment.


                                        12
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 13 of 35




67.   Ms. Joseph’s May 1, 2018 billing statement likewise reflects a negative

      escrow balance of -$697.46.

68.   The Escrow Disclosure does not show Ms. Joseph’s escrow account as ever

      having had a positive balance following the April 3 settlement until July 2018,

      after several months of Ms. Joseph’s mortgage payments were applied.

69.   The terms of the April 3 Settlement required Defendant to bring Ms. Joseph’s

      escrow account “current” and cure any shortage.

70.   Over the course of the year, the balance of an escrow account fluctuates as

      monthly payments are deposited and tax and insurance obligations are paid

      from the account.

71.   Under the terms of Ms. Joseph’s mortgage, Defendant requires that the

      balance of her escrow account remain above a minimum “cushion” amount of

      $477 at all times.

72.   Thus, at any given time, Ms. Joseph’s escrow account is “current” if and only

      if it contains sufficient funds to ensure that it will maintain a constant balance

      greater than or equal to the $477 “cushion” amount over the course of the year,

      given the regular monthly escrow payments and the anticipated disbursements

      for taxes and insurance.


                                          13
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 14 of 35




73.   To bring Ms. Joseph’s escrow account current, as it agreed to do in the April

      3 settlement, Defendant would have had to calculate the baseline amount

      which would keep her balance from fluctuating below the “cushion” amount,

      and adjust her escrow account to that balance.

74.   According to the Escrow Disclosure, from April 2016 through August 2018,

      Ms. Joseph’s monthly escrow payment is $248.56, for a total incoming

      balance of $2,982.72 into her escrow account.

75.   The Escrow Disclosure estimates the account’s total escrow obligation in

      2018 to be $2,862—$1,690.80 in taxes and $1,171.20 in insurance.

76.   The Escrow Disclosure therefore calculated a monthly escrow payment of

      $238.50 ($2,862 divided by twelve months) going forward.

77.   Since Defendant failed to bring Ms. Joseph’s escrow account current

      following the April 3 settlement, however, the calculated monthly payment of

      $238.50 would not have been sufficient to keep the account’s balance above

      the “cushion.”

78.   To the contrary, according to the Escrow Disclosure, Ms. Joseph’s escrow

      account balance would have fallen far below the “cushion”, reaching a low

      point of -$2,363.72 in September 2018.


                                        14
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 15 of 35




79.   The running balance of Ms. Joseph’s account, as calculated by Defendant in

      the Escrow Disclosure, is as follows:

               Month        Balance        Payment       Taxes         Insurance
               04/2018          -$697.46       $248.56
               05/2018          -$448.90       $248.56
               06/2018          -$200.34       $248.56
               07/2018            $48.22       $248.56
               08/2018           $296.78       $238.50    -$1,690.80     -$1,171.20
               09/2018        -$2,326.72       $238.50
               10/2018        -$2,088.22       $238.50
               11/2018        -$1,849.72       $238.50
               12/2018        -$1,611.22       $238.50
               01/2019        -$1,372.72       $238.50
               02/2019        -$1,134.22       $238.50
               03/2019          -$895.72       $238.50
               04/2019          -$657.22       $238.50
               05/2019          -$418.72       $238.50
               06/2019          -$180.22       $238.50
               07/2019            $58.28       $238.50
               08/2019           $296.78       $238.50
                    Escrow account as actually adjusted by Defendant

80.   Had Defendant brought Ms. Joseph’s escrow account current following the

      April 3 settlement, as it had agreed to do, her running escrow balance would

      not have dipped below the $477 “cushion” amount.

81.   Defendant clearly failed to bring Ms. Joseph’s escrow account current.

82.   In order to honor the April 3 settlement and bring Ms. Joseph’s escrow

      account current, Defendant would have had to bring her escrow account to a

      positive balance of $2,106.26 following the settlement rather than a negative

      balance of $697.46.


                                              15
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 16 of 35




83.   Had Defendant honored the April 3 Settlement, the running balance for her

      escrow account would have been as follows, and would never have dipped

      below the $477 “cushion”:

                Month      Balance        Payment       Taxes         Insurance
                04/2018       $2,106.26       $248.56
                05/2018       $2,354.82       $248.56
                06/2018       $2,603.38       $248.56
                07/2018       $2,851.94       $248.56
                08/2018       $3,100.50       $238.50    -$1,690.80     -$1,171.20
                09/2018        $477.00        $238.50
                10/2018        $715.50        $238.50
                11/2018        $954.00        $238.50
                12/2018       $1,192.50       $238.50
                01/2019       $1,431.00       $238.50
                02/2019       $1,669.50       $238.50
                03/2019       $1,908.00       $238.50
                04/2019       $2,146.50       $238.50
                05/2019       $2,385.00       $238.50
                06/2019       $2,623.50       $238.50
                07/2019       $2,862.00       $238.50
                08/2019       $3,100.50       $238.50
                Escrow account “made current” following April 3 Settlement

84.   Since Defendant agreed to bring the account current in the April 3 Settlement,

      and Ms. Joseph’s ongoing escrow payments are more than sufficient to pay

      the account’s escrow obligations, there should have been no escrow shortage

      on the account.

85.   As a result of Defendant’s failure to honor the April 3 Settlement and bring

      Ms. Joseph’s account current, however, Defendant claimed that her account

      had an escrow shortage of $2,803.72.


                                             16
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 17 of 35




86.   The purported shortage of $2,803.72 is not a shortage on Ms. Joseph’s part,

      but on Defendant’s—it is the precise difference between the amount it agreed

      to credit Ms. Joseph’s escrow account under the April 3 Settlement and the

      amount it actually did credit her account.

87.   To remedy the alleged shortage, the Escrow Disclosure demanded that Ms.

      Joseph pay the alleged shortage of $2,803.72 in full by August 25, 2018, or

      pay $233.64 per month for 12 months in addition to her regular mortgage

      payment.

88.   Since Ms. Joseph, a widow on a fixed income, did not have the $2,803.72

      demanded by Defendant, she was forced to pay the additional $233.64 per

      month.

89.   The additional monthly expense constitutes an extreme hardship for Ms.

      Joseph.

90.   Paying the additional $233.64 every month has forced Ms. Joseph to cut back

      on basic necessities, such as food, in order to prevent Defendant from taking

      her home.

91.   Despite this extraordinary hardship, Ms. Joseph has paid the $233.64

      demanded by Defendant every month until December 2018.


                                        17
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 18 of 35




92.   In December 2018, Ms. Joseph was unable to afford both the unlawful

      monthly payment demanded by Ditech and the basic necessities of human

      survival; as a result, she sent only a partial payment.

                                  Notices of Error

93.   On October 17, 2018, Ms. Joseph sent two Notices of Error to Defendant

      pursuant to 12 C.F.R. § 1024.35(a).

94.   The first Notice of Error challenged the improper fees charged to Ms. Joseph’s

      account (the “Improper Fees NOE”). A copy of the Improper Fees NOE has

      been attached hereto as Exhibit 3.

95.   The second Notice of Error challenged the improperly calculated escrow

      balance (the “Escrow NOE”). A copy of the Escrow NOE has been attached

      hereto as Exhibit 4.

96.   On November 19, 2018, Defendant sent a response to both the Improper Fees

      NOE and the Escrow NOE (the “NOE Response”) to Ms. Joseph’s counsel.

      A copy of the NOE Response has been attached hereto as Exhibit 5.

                                   Improper Fees

97.   The NOE Response claimed to have waived the corporate advance balance

      assessed to Ms. Joseph’s account.



                                           18
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 19 of 35




98.   However, the loan history attached to the NOE Response continued to reflect

      the $651.30 in advance charges which were the subject of the Improper Fees

      NOE, plus an additional $30 for the two inspection fees which were assessed

      on October 3, 3018 and November 15, 2018.

99.   Ms. Joseph subsequently obtained an additional copy of her life of loan

      history, in which the improper fees do appear to have been waived.

                          Improper Escrow Accounting
100. The NOE Response did not correct the improper escrow accounting which

      was the subject of the Escrow NOE.

101. To the contrary—the NOE Response admits the error, only to fail to correct

      it.

102. The NOE Response states that “the terms of [the April 3 Settlement] were

      applied to the account on April 25, 2018”, but that “[a]lthough funds were

      credited to escrow, the payments applied did not cure the existing

      deficiency within escrow.” [emphasis added]

103. The NOE Response failed to explain how an account could possibly be made

      current if the applied payments which “did not cure the existing deficiency”.




                                        19
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 20 of 35




104. The NOE Response goes on to admit that Defendant did not perform an

      escrow analysis (which would enable it to determine the proper escrow

      balance to “bring the account current”) until after the April 3 settlement.

      (“Once the account was brought current by the application of reinstatement

      funds, an annual escrow analysis was completed on June 7, 2018.”)

105. In fact, the “annual” escrow analysis which Defendant conducted on June 7,

      2018 was the only escrow analysis which Defendant has conducted since it

      took over servicing of the Loan in 2013.

106. Defendant admitted as much in an August 10, 2018 response to a Qualified

      Written Request sent by Ms. Joseph. A copy of the response has been attached

      hereto as Exhibit 6.

107. Thus, Defendant has admitted that:

         a. It agreed to bring Ms. Joseph’s account current in the April 3

            Settlement, and

         b. It failed to bring Ms. Joseph’s account current, as it agreed to do in the

            April 3 Settlement, and




                                         20
        Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 21 of 35




          c. it failed to conduct an escrow analysis prior to the implementation of

             the April 3 Settlement to determine the amount that would have been

             required to bring the account current, and

          d. in the five years it had serviced the loan, it had never conducted the

             mandatory annual escrow analysis, and

          e. despite its admitted failure to even attempt to bring the Loan current,

             refused to correct the error.

                                 Incorrect Address

108.   In the April 3 Settlement Agreement, Defendant agreed to send future notices

       a correspondence regarding the Loan to Ms. Joseph at her residence address:


           U. Future Correspondence. During the Dispute, Ditech
              changed Customer’s mailing address to that of her
              attorney and/or designated representative. Upon the
              Effective Date of this Agreement, all future
              correspondence will be sent to the Customer’s property
              address or the following approved mailing address:

               Gladys Joseph
               1904 Ewing Estates
               Dacula, Georgia 30019


109. Despite this agreement, Defendant continued to send such correspondence to

       Ms. Joseph at her counsel’s address.



                                             21
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 22 of 35




                                   DAMAGES

110. By failing to bring Ms. Joseph’s escrow account current as it agreed to do,

      Defendant has wrongfully forced Ms. Joseph to pay $233.64 per month which

      she does not owe and cannot afford.

111. This monthly payment has placed an extraordinary strain on Ms. Joseph’s

      already strained finances, forcing her to choose pay Defendant’s extortionate

      fees rather than food and other basic human necessities out of fear of losing

      her home.

112. This intolerable situation has placed Ms. Joseph in a state of extreme physical

      and emotional distress.

113. Ms. Joseph has also endured additional out-of-pocket expenses relating to the

      wrongful charges and her efforts to correct them.


                               COUNT ONE:
                       VIOLATION OF 12 C.F.R. § 1024.35
               Failure To Properly Respond To Notices Of Error

114. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.




                                        22
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 23 of 35




115. As described herein, Ms. Joseph sent a Notice of Error to Defendant pursuant

      to 12 C.F.R. § 1024.35(a) describing their failure to properly credit her escrow

      account (the “Escrow NOE”).

116. Defendant received the Escrow NOE within a week of mailing the First NOE.

117. In its response, Defendant failed to comply with its duties under 12 C.F.R. §

      1024.35(e) and correct the errors identified by the Plaintiff identified in the

      Escrow NOE.

118. The failure to reasonably investigate or correct the errors raised in the Escrow

      NOE resulted in continued imposition of over $200 per month in fees against

      the Plaintiff which she does not owe.

119. By failing to correct the errors, Defendant failed to comply with the express,

      explicit requirements of 12 C.F.R. 1024.35.

120. Further, in its response to the Escrow NOE, Defendant admitted that it had

      failed to bring Plaintiff’s escrow account current, conceding that “the

      payments applied did not cure the existing deficiency within escrow.”

121. Defendant has had multiple opportunities to address its repeated errors in

      servicing Plaintiff’s mortgage and escrow account, including the negotiation

      between counsel which led to the April 3 settlement.


                                         23
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 24 of 35




122. Defendant’s actions constitute a pattern and practice of behavior in conscious

      disregard of Plaintiff’s rights as shown herein.

123. As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

      damages, statutory damages, costs, and attorneys’ fees.


                              COUNT TWO:
             VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §§ 1692e and 1692f

124. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

125. The Loan is a debt owed to a third party which is serviced and collected by

      Defendant.

126. Ms. Joseph’s mortgage was in default at the time Defendant took over

      servicing responsibilities for the Loan.

127. Defendant is therefore a “debt collector” as that term is defined by 15 U.S.C.

      § 1692a(6).

128. Defendant has made multiple attempts, as described herein, to collect fees or

      purported escrow “shortages” from Ms. Joseph which she does not owe.




                                         24
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 25 of 35




129. Such attempts constitute “false, deceptive, or misleading representation or

      means in connection with the collection of [a] debt” in violation of 15 U.S.C. §

      1692e.

130. Such attempts constitute “the false representation of … the character, amount,

      or legal status of any debt”, in violation of 15 U.S.C. § 1692e(2).

131. Such attempts constitute “[t]he representation or implication that nonpayment

      of any debt will result in … the seizure, garnishment, attachment, or sale of

      any property or wages of any person” despite the fact that such seizure would

      be unlawful, in violation of 15 U.S.C. § 1692e(4).

132. Such attempts constitute a “threat to take any action that cannot legally be

      taken”, in violation of 15 U.S.C. § 1692e(5).

133. Such attempts constitute “[t]he collection of any amount (including any

      interest, fee, charge, or expense incidental to the principal obligation)” despite

      the fact that such collection is not “expressly authorized by the agreement

      creating the debt or permitted by law”, , in violation of 15 U.S.C. § 1692f(1).

134. Ms. Joseph suffered actual damages as a result of Defendant’s violations of

      the FDCPA; she is therefore entitled to recover her actual damages under 15

      U.S.C. § 1692k.


                                          25
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 26 of 35




135. Ms. Joseph is additionally entitled to up to $1,000 in statutory damages, and

      her reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k.

136. Given the willful and egregious nature of Defendant’s conduct, Ms. Joseph is

      entitled to receive the full $1,000 in statutory damages.


                              COUNT THREE:
                        MATERIAL BREACH OF CONTRACT

137. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

138. As described herein, Defendant failed to perform its contractual obligations

      to Ms. Joseph under the April 3 Settlement.

139. Defendant’s failure to perform constitutes a material breach of the April 3

      Settlement.

140. Ms. Joseph is therefore entitled to recover any and all damages resulting from

      Defendant’s breach.


                              COUNT FOUR:
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

141. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.




                                         26
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 27 of 35




142. The April 3 Settlement itself        was the result of multiple failures on

      Defendant’s part to properly service Defendant’s mortgage, including a

      wrongful threat of foreclosure.

143. These pre-settlement failures caused Plaintiff extreme and unwarranted

      emotional distress.

144. Following the April 3 Settlement, Defendant was on notice of its prior

      misconduct with respect to Ms. Joseph’s mortgage, and the emotional toll its

      dereliction of its duty had taken on her.

145. Defendant subsequently failed to honor the April 3 Settlement.

146. In the April 3 Settlement, Defendant agreed to credit improper corporate

      advance fees which it had charged to Ms. Joseph’s mortgage.

147. It failed to do so—instead, it added additional improper fees to Plaintiff’s

      mortgage.

148. Defendant did not remove the fees until Ms. Joseph’s counsel sent an

      additional Notice of Error.

149. Had Ms. Joseph’s counsel not diligently reviewed Ms. Joseph’s loan history

      following the April 3 Settlement, Defendant would never have removed the

      fees it improperly charged.


                                         27
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 28 of 35




150. Defendant’s failure to remove the fees it had improperly charged caused Ms.

      Joseph extreme and unwarranted emotional distress.

151. Defendant also failed to properly bring Ms. Joseph’s escrow account current

      as it agreed to do.

152. Instead, a mere two months after Ms. Joseph had been assured that her

      mortgage had been brought current, it sent her an Escrow Disclosure

      demanding payment for a purported shortage of $2,803.72.

153. This unwarranted and extortionate demand was a body blow to Ms. Joseph’s

      already fragile emotional state.

154. Ms. Joseph believed that Defendant would honor their word in the April 3

      Settlement that her mortgage was current and that she could put Defendant’s

      previous misconduct regarding the servicing of her mortgage behind her.

155. Ms. Joseph entered into the April 3 Settlement to secure piece of mind, and to

      be assured that, so long as she continued to make her mortgage payments in

      full, she could move forward with a clean slate.

156. Ms. Joseph diligently made her mortgage and escrow payments in full

      following the April 3 Settlement.




                                          28
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 29 of 35




157. Ms. Joseph’s piece of mind came to an abrupt end two months later, when

      Defendant sent her a letter demanding an additional $2,803.72 to pay for a

      “shortage” on the mortgage which they had just “brought current.”

158. Defendant has caused Ms. Joseph ongoing emotional distress by demanding

      that she pay $233.64 per month towards a manufactured “escrow shortage”.

159. In order to make these extortionate payments to Defendant, Ms. Joseph has

      been forced to forego food and other basic necessities of human life.

160. Defendant’s conduct toward Ms. Joseph was willful and intentional, causing

      Plaintiff severe emotional distress sufficient to rise to the level of tort.

161. Defendant’s conduct was severe and outrageous.

162. Defendant suffered damages, as described herein, as a direct and proximate

      result of Defendant’s tortious and intentional infliction of emotional distress.


                                   COUNT FIVE:
                                    CONVERSION

163. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

164. On numerous occasions, Defendant has charged and/or collected charges and

      fees from Plaintiff to which it was not entitled.



                                           29
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 30 of 35




165. Despite numerous requests from Plaintiff, Defendant has failed to correct

      these unlawful and unauthorized charges.

166. Defendant has also maintained a balance in Plaintiff’s escrow account which

      is substantially lower than the balance to which she is entitled given the April

      3 Settlement and the monthly escrow payments she has made.

167. Defendant has used its false accounting of Plaintiff’s escrow account to force

      Plaintiff to make additional monthly payments toward an escrow “shortage”

      that does not actually exist.

168. Defendant has engaged in tortious conversion by taking and converting

      Plaintiff’s loan and escrow payments and not properly applying them to

      Plaintiff’s account.

169. Defendant has engaged in tortious conversion by assessing fees to Plaintiff

      which are not authorized and which she does not owe.

170. Defendant’s tortious acts of conversion were willful.

171. Defendant suffered damages, as described herein, as a direct and proximate

      result of Defendant’s tortious acts of conversion.




                                         30
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 31 of 35




                             COUNT SIX:
      ATTORNEY’S FEES AND EXPENSES DUE TO STUBBORN LITIGIOUSNESS
                           O.C.G.A. § 13-6-11
172. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

173. Defendant was notified of their failure to properly bring Ms. Joseph’s escrow

      account current by the Escrow NOE, and were given an opportunity to correct

      their error.

174. Defendant adamantly refused to do so.

175. Defendant offered no reasonable explanation for its failure to properly bring

      Ms. Joseph’s escrow account current; to the contrary, it admitted that it had

      not done so and still refused to correct the error.

176. Defendant has therefore left Ms. Joseph with no other option but to file this

      action.

177. In so doing, Defendant has “the defendant has acted in bad faith, has been

      stubbornly litigious, or has caused the plaintiff unnecessary trouble and

      expense”. O.C.G.A. § 13-6-11.

178. Ms. Joseph is therefore entitled to recover her expenses of litigation, including

      attorney’s fees, pursuant to O.C.G.A. § 13-6-11.


                                          31
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 32 of 35




                           COUNT SEVEN:
   ATTORNEY’S FEES AND EXPENSES PURSUANT TO SETTLEMENT AGREEMENT

179. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

180. The April 3 Settlement Agreement mandates that the prevailing party in a

      dispute arising from the Agreement be awarded its costs, including attorney’s

      fees:


           R. Attorneys’ Fees. Unless otherwise expressly set forth
              herein, each of the Parties shall bear its own attorney’s
              fees, costs, and expenses in connection with the matters
              set forth in the Agreement, including, but not limited to,
              the Dispute and the negotiations and preparation of this
              Agreement. However, if any Party institutes legal
              proceedings over the enforcement of this Agreement or
              any provision of it, the prevailing Party shall be entitled
              to recover from the losing Party its costs, including
              reasonable attorneys’ fees, at both the trial and appellate
              levels.


181. Should Plaintiff prevail in this action, she is entitled to her attorney’s fees and

      costs pursuant to the Settlement Agreement.




                                          32
       Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 33 of 35




                                 COUNT EIGHT:
                                PUNITIVE DAMAGES
                                O.C.G.A. § 51-12-5.1
182. Plaintiff hereby incorporates Paragraphs 1 through 111 herein as through

      stated in full.

183. Defendant’s actions, as described herein, constitute “willful misconduct,

      malice, fraud, wantonness, oppression, or that entire want of care which would

      raise the presumption of conscious indifference to consequences.” O.C.G.A.

      § 51-12-5.1.

184. Ms. Joseph is therefore entitled to recover punitive damages from Defendant

      pursuant to O.C.G.A. § 51-12-5.1.


                                 TRIAL BY JURY
185. Plaintiff is entitled to and hereby requests a trial by jury.


                              PRAYER FOR RELIEF

186. WHEREFORE, Plaintiff prays that judgment be entered in her favor and

      against Defendant, for:

          a. Plaintiff’s actual damages; and

          b. Statutory damages pursuant to 12 U.S.C. §2605(f)(2) for each and every

             violation discussed above; and


                                          33
    Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 34 of 35




      c. Statutory damages pursuant to 15 U.S.C. § 1692k; and

      d. Punitive damages pursuant to O.C.G.A. § 51-12-5.1; and

      e. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1692k,

         12 U.S.C. §2605(f)(3), O.C.G.A § 13-6-11, and the April 3 Settlement

         Agreement; and

      f. Such other and further relief as this Court may deem just and proper.

Respectfully submitted on this day, February 1, 2019.

                                      BERRY AND ASSOCIATES

                                      /s/Adam J. Klein
                                      Adam Klein
                                      Georgia Bar No. 425032
                                      aklein@mattberry.com
                                      Berry & Associates
                                      2751 Buford Highway, Suite 600
                                      Atlanta, Georgia 30324
                                      OFFICE    (404) 235-3305
                                      FAX       (678) 383-2598
                                      Counsel for Plaintiff




                                    34
          Case 1:19-cv-00566-MHC Document 1 Filed 02/02/19 Page 35 of 35




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
GLADYS JOSEPH,
 Plaintiff                                              Civil Action File No:
    v.
DITECH FINANCIAL, LLC,                                     _____________
 Defendant
              LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing pleading filed with the Clerk of Court has

been prepared in compliance with Local Rule 7.1; it is set in 14-point Times New

Roman type and otherwise complies with the Court’s margin and formatting

standards.

   Respectfully submitted on this day, February 1, 2019.

                                             /s/Adam J. Klein
                                             Adam Klein
                                             Georgia Bar No. 425032
                                             Attorney for Plaintiff
                                             Berry & Associates
                                             2751 Buford Highway, Suite 600
                                             Atlanta, Georgia 30324
                                             OFFICE    (404) 235-3305
                                             FAX       (678) 383-2598
                                             aklein@mattberry.com




                                           35
